Citation Nr: 1612974	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for spinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran had service from January 1985 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously considered this appeal in November 2015, and remanded these issues for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.  The Board also notes that previously the Veteran specifically withdrew his service connection claim for PTSD and the Board dismissed this issue in its November 2015 decision.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A spine disability did not have its onset in service, and has not otherwise been shown to be related to service.


CONCLUSION OF LAW

A spinal disability was not incurred in or aggravated by service. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Service Connection for a Spine Disability

The Veteran contends that his spine disability is related to service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004.

For the showing of a chronic disease in service, such as arthritis, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease develops during service, subsequent manifestations of the same chronic disease at any later date, however remote, is service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to award service connection.  38 C.F.R. 3.303(b).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service treatment records contain one entry in November 1989 that reveals a back injury the Veteran incurred while lifting sand bags.  He was diagnosed with a mid-back strain and treated with pain relievers.    

Post-service, the evidence of record includes private treatment records from May 1990 that show the Veteran sought treatment for post-traumatic neck pains, shoulder pain, and mid-thoracic pains due to being hit by a car while on duty as a security guard.  VA treatment records show a history of treatment for chronic back pain due to a motor vehicle accident and also note a T8 fracture.  Additional VA treatment records from July 2011 show complaints and a subsequent assessment of thoracic mid back pain.  Radiographic imaging studies revealed mild to moderate anterior wedge compression of the mid thoracic vertebral body.  Another VA treatment record dated July 2012 shows a history of compression fracture in the Veteran's spine.

On VA examination in July 2013, the examiner reported that the Veteran's back symptoms during service were well documented as being self-limited back sprains without residuals.  He stated, "The nature of the injuries in the service were not sufficient enough to cause a compression fracture based on the descriptions."  He continued, "Soon after the service, in his post service occupation as a security guard, there is very good documentation of a severe trauma that resulted in the compression fracture.  There is imaging and a clinical assessment a few weeks after this event."  The examiner reasoned, "It was this post service trauma that is the etiology of the current compression fracture."  As a result, the examiner opined, "The current spine condition is less likely as not (less than 50%) related to, or caused by, his time in the service."  

An addendum VA examination opinion was sought, and subsequently received in December 2015.  The second VA examiner opined that it is less likely than not (less than 50% probability) that the Veteran's claimed condition is related to his active military service.  The examiner stated, "[Service Treatment Records] were reviewed, along with the rest of VBMS file: The single diagnosed upper back strain November 1989 was not followed by any other back-related complaints for the rest of his active duty, confirmed by Separation Review of Systems."  Furthermore, the examiner found, "There is clear evidence of a subsequent significant [injury] to the mid back in an incident while working as a civilian after military service that is more likely than not the cause of the current thoracolumbar findings and complaints."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  The examiners have clearly attributed the Veteran's spine disability to an intercurrent cause (the motor vehicle accident), which occurred after service.

After a full review of the record, the weight of the evidence demonstrates that a medically chronic spine disability did not have its onset in service and is not otherwise related to service.  Rather, the most probative evidence establishes that there was an in-service complaint that resolved without residual disability.  Although there are residuals of a vertebral fracture, the record clearly establishes that there was a post service event that resulted in the disability.  To the extent that he reports that he has had problems since service, such lay statements are inconsistent with the record and are not credible.  


As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in March 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in July 2013.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this service connection claim for a spine disability in November 2015.  The Board instructed the AOJ to readjudicate this claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions with regard to this issue only, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for a spinal disability is denied.


REMAND

Unfortunately, the Veteran's service connection claim for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran contends that he acquired a psychiatric disability as a result of service.  

VA treatment records from January 2014 indicate the following active diagnoses under Axis I: chronic PTSD, Depressive Disorder, NOS, and Anxiety Disorder, NOS.  Further, throughout his appeal, the Veteran and his mother have argued that the Veteran's current psychiatric disorders were incurred during his active service and have continued since that time.

The Veteran initially received a VA examination in July 2013.  The examiner diagnosed avoidant personality traits and commented that "this is not a full DSM-IV diagnosis.  It is a description of his style of interpersonal functioning...Further, these traits pre-dates military service and were not incurred during military service, nor were they exacerbated by military service."  The Board notes that the VA examiner did not address the Veteran's other mental health diagnoses (other than PTSD, which was withdrawn).  As a result, an addendum VA examination opinion was sought, and subsequently received in December 2015.  

The December 2015 VA examiner opined that it is less likely than not (less than 50 percent probability) the Veteran has a psychiatric condition that was incurred during military service.  The examiner commented, "There is very little medical evidence supporting that [the Veteran] has a significant psychiatric condition.  There is no evidence that any psychiatric symptoms started while in service.  There is no evidence of a chronic psychiatric condition that started in service and continued to the present day...," and she further reasoned that "...there is no pattern in the medical record connecting any psychiatric symptoms to the conceded stressor from [November 1989]."  Upon review, the opinion provided is inadequate as the examiner did not take into account the Veteran's active mental health diagnoses that are well-documented in the record; therefore, a remand is required for an additional, adequate VA opinion.  Furthermore, the Board does not find substantial compliance with its previous remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorders, to include depressive disorder, or conduct a VA examination that includes his other psychiatric diagnoses.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disorders, to include any diagnoses made during the appeal period, are related to service.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran has received diagnoses for depressive disorder, and anxiety disorder at different points during the appeal period.

A complete rationale for all opinions must be provided.  

2.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


